DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/14/21.
As indicated in Applicant’s response, no claims have been amended.  Claims 1-20 are pending in the office action.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Shah et al, USPubN : 2015/0370583 (herein Shah) in view of Kureha et al, USPubN: 2015/0370587 (herein Kureha), and Agarwal et al, USPubN: 2016/0380815 (herein Agarwal) further in view of Ballani et al, USPubN: 2013/0219068 (herein Ballani), Di Balsamo et al, USPubN: 2015/0277987 (herein dBalsamo) and Brech et al, USPubN: 2012/0180055 (herein Brech).
	As per claim 1, Shah discloses a method for collecting data to provide analytic based information regarding operations in a software-defined data center (SDDC - para 0004), the method comprising:
	receiving, at a computing system, information (e.g. inventory 136 - para 0046; para 0048; event -para 0061; templatess or profiles - para 0058; scenario file - para 0060; Fig. 3a, 3b, 3c ) about a job (see below ) performed on an existing SDDC (VDC - para 0047-0048; Fig 4-5 and para 0065-0066) from at least one of a plurality of existing SDDC’s (e.g. para 0047-0048, 0057, 0064 – Note1: combined collection of inventory template and file storing ID, scenarios, event of cluster, host and VMs as well as timestamp and type of operation - deployVM events - para 0046 - reads on existing information collected from 
	the information comprising:
	a description of the existing SDDC (clusterlD, parentVDC - para 0049; hostID - para 0048; Fig. 3b); 
	a description of the job (deployVMs, ReleaseVMs, removeClustersfromVDC, dClusterstoVDC, , ConnectClusterstoDatastore, EnterClusterMaintenanceMode -para 0060) performed on the existing SDDC (para 0060 - see Notel); and 
	a plurality of time stamps, each time stamp indicative of an operation (para 0061; Event timestamp = “10”, “20”, “30” , “40” - Fig. 3c) performed on the existing SDDC (see Note1) in order to complete the job;
	storing, in a database accessible to the computing system, the information about the job (see Note1) in a granular time-based data-set (see time-stamps from above);
	receiving, at the computing system, a request for a time estimate for a yet-to-be-performed job (e.g. receiving input data for a simulated datacenter ... at a placement simulator - para 0007) from at least a second SDDC (a simulated datacenter - para 0007), the request including a description of the second SDDC (Fig. 3a; para 0058; para 0047-0048; Fig 4-5 and para 0065-0066); and
	using, at the computing system, the stored information (see above) in conjunction with the description of the second SDDC to generate placement (para 0025) for the yet-to-be-performed job.
	A) Shah does not explicitly disclose collected information about a SDDC’s performed job as: 	information from at least one of a plurality of different existing reporting SDDC’s
	Kureha discloses VM management server as one implementation on a data center (para 0066; Fig. 6) of a cloud infrastructure having plural VMs (para 0071), each operating in a operating period (para 0055), the management server equipped with a output server that copies data acquired from the management server and outputs a report descriptive of operation states in time series for each VM used in the infrastructure, where actual results of the operating VMs are acquired within a time period (para 0080); hence, output server hosted on a data center for generating reports in terms of collected operation states and time series of actual executing VMs in a cloud infrastructure is recognized.
	Agarwal also discloses multi-datacenters environment having manager receiving specifications of logical NW entities and generating configuration data thereof, or for configuring devices to implement the logical entities (para 0010), for implementing routing (Fig. 5, 8) at respective locale NW clusters using VMs; where routing information is distributed among logical networks that span the datacenters, each operating in respective locale (para 0094), each datacenter reporting its operation to a local and global controller (Fig. 1, Fig. 9; para 0113); where report of a failure by one control VM not being able to support the routing task (within one datacenter) would activate another VM to take over that task (para 0112); hence, logical entities in a datacenter in terms of control and detection acting upon reported failure from a routing VM in the datacenter is recognized.
	Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement collection and storage of execution state, IDs and time sequence of data center entities or VMs in Shah’s datastore so that the collected information about a job performed by different SDDC’s is the actual information from at least one of a plurality of different reporting SDDC’s, the live reporting during execution of a task as set forth in Agarwal’s datacenter VM or by a management entity of a datacenter collecting time and operation state of its logical entities as perh Kureha; because
	real-time report of operational state by respective executing software entities underlying the functionality as managed by a datacenter entails a control paradigm to monitor NW or cloud resources by a datacenter in order to sustain throughput geared to observe SLA by the network such as cloud infrastructure, which is enhanced by management of datacenter as set forth via report by its logical entities in the sense that it would be able to balance proper allocation or reallocation of datacenter software support, as well as immediately activate corrective actions when a reported failure is received; and by acquiring this real-time information using the reporting effect from different SDDCs as set forth above, various levels of control or reuse in terms of dynamic or static configuration at the infrastructure manager can be employed using the very information captured from the reporting, including dynamic effect responsive to events at a local datacenter or global datacenter to implement real-time re-adjusting of tasks imbalance within its logical entities, or reprovisioning of additional resources to its hosted VMs, or reuse of the acquired information for considering or recommended further configuration of similar execution such as to simulate a functionality as set forth per Shah’s approach, using the database of profile or event scenario files.
	B) Shah does not explicitly disclose profile and scenario persisting per analytic logic on operations of a SDDC in terms of
	(i) receiving, at the computing system, a request for a time estimate for a yet-to-be-performed job from at least a second SDDC, the request including a description of the second SDDC
	(ii) using, at the computing system, the stored information in conjunction with the description of the second SDDC to generate a time estimate for the yet-to-be-performed job

	As for (ii), time or completion time estimate for a recommended job or work to be performed is shown in dBalsamo in terms of resource allocation based on job historical data (see Abstract) where a job scheduling framework obtains knowledge from multi-tenant model and abstracted level of resources via a datacenter (para 0027), the forecast effect in the evaluation of resources by a scheduler for batch job using learned pattern and prior job data to estimate job completion datas as well as resource requirement therefor (para 0065); hence learning and historical job data supporting a forecast of completion time (for scheduling a job) obtained via datacenter support is recognized.
	Ballani discloses resource manager returning specification responsive a tenant request in relation to the user wich to enlist resources and compute instances per a cloud computing and datacenter provisioning (para 0004; Fig. 1-2) — request to run resources of a datacenter per a particular mode (para 0015) using candidate resource combination (para 0018, 0023) via information from job profiling (para 0063) per existing datacenter (para 0020); where the candidate resources and profiling parameters are plugged in into an analytic algorithm to generate a estimate of the completion time for the job under consideration (para 0066); hence forecasting a scheduling job for a logical resources of a datacenter using profiling and historical data to generate a completion time estimate is recognized.
	As for (i) and (ii),
	Brech also discloses workload scheduling of received tasks in a data center to account for all operating costs (para 0005, 0039) and overcome penalties cost (Fig. 2-3), with consideration of constraints (e.g. SLA - para 0036, 0038 ) and operating parameters of the data center (pra 0014-0015) on basis of received user inputs (para 27-0028) to evaluate/schedule the estimate, completion state of the job (para 0031) for a virtualized DC (para 0034) using abstract database (para 0033; historical data - para 0034-0035); e.g for calculating an estimated time required to perform the task or to complete it (para 0035).
	Agarwal discloses a manager of a first datacenter site receiving a provisioning request (para 0118; step 1610 - Fig. 16, para 0130, para 0137) and generating configuration for provisioning one or more logical entities on basis of specification (para 0138) of the respective logical entities per the received request (para 0149; claim 1, pg. 15), and forwarding of the same configuration request to other managers at other DC sites (para 0128); hence generating logical entity specification for operating in its respective DC on basis of specification request for the entity is recognized.
	Based on the provisioning by Shah’s placement framework that combines constraints handling, placement at scale (para 0074) specifications per input received (Fig. 3b; para 0013; placement simulator, template file, scenario file - para 0033) with profile or persisted scenario to generate a particular provision bearing runtime/programmatic specification (para 0060, 0062) for prototyping platform, simuation setups, test scenarios, visualization interface as well as compiling logical simulator or runtime instance, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the placement framework and interface for receiving inputs as set forth above, so that event profile and scenario persisting per analytic logic of the placement framework on operations of a SDDC include combined functionality performing a) receiving, at the computing system, a request for a time estimate for a yet-to-be-performed job from at least a second SDDC - as per dBalsamo, Ballanin and Brech, the request including a description of the second SDDC as set forth per (*) above; or by the user request per Brech and Agarwal, and b) using, at the computing system, the stored information in conjunction with the description of the second SDDC - the stored information per Shah, Brech, Agarwal, dBalsamo or Ballani - to generate a time estimate for the yet-to-be-performed job - as per dBalsamo, Ballanin and Brech - for configurating or sceduling a data center job; because
	use of profiling data, event templates, learned patterns from historical data or persisted execution scenario coupled with learning of costs and resource constraints as set forth above in evaluating a job to schedule or implement would provide added knowledge as well as deriving cost penalties in the context of configuring a job placement underlying management effect of software entities or executing datacenters per a cloud compute network or servicing framework, the knowledge establishing insightful effect in reuse of past information or averting setbacks thereof, enabling the job placement or scheduler framework with an improved request handling capability scaled up with support from its extensive and updated historical repository- as per Shah - to consider all functional requirements, re-evaluate limitations of its host, and NW resources and effectively meet any request for jobs proposal, task particularities (e.g. SDDC job specification) or virtualized logic configuration as intended for execution by any virtual or software entity of the multi-cluster of SDDC or Virtual Data centers as envisioned in Shah”s approach.
	As per claim 8, Shah discloses a  non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for providing analytic based information regarding operations in an existing software-defined data center (SDDC), the method comprising:
	receiving information about a job performed on said existing SDDC from at least one of a plurality of different reporting SDDC’s, the information comprising:
	a description of the existing SDDC;
	a description of the job performed on the existing SDDC; and 
	a plurality of time stamps, each time stamp indicative of an operation performed on the existing SDDC in order to complete the job; 
	storing the information about the job in a granular time-based data-set; 
	receiving a request for a time estimate for a yet-to-be-performed job from at least a second SDDC, the request including a description of the second SDDC; and
	using the stored information in conjunction with the description of the second SDDC to generate a time estimate for the yet-to-be-performed job.
	( all of which being addressed in claim  1)
	As per claim 15, Shah discloses a system comprising: one or more devices to:
	receive information about a job performed on an existing software-defined data
center (SDDC) from at least one of a plurality of different reporting SDDC’s, 
	the information comprising:
	a description of the existing SDDC;
	a description of the job performed on the existing SDDC; and 
	a plurality of time stamps, each time stamp indicative of an operation performed on the existing SDDC in order to complete the job; 
	store the information about the job in a granular time-based data-set; 
	receive a request for a time estimate for a yet-to-be-performed job from at least a second SDDC, the request including a description of the second SDDC; and
	use the stored information in conjunction with the description of the second SDDC to generate a time estimate for the yet-to-be-performed job.
	( all of which being addressed in claim 1) 
Claims 2-7, 9-14, 16-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Shah et al, USPubN: 2015/0370583 (herein Shah) in view of Agarwal et al, USPubN: 2016/0380815 (herein Agarwal) and Kureha et al, USPubN: 2015/0370587 (herein Kureha), further in view of Di Balsamo et al, USPubN: 2015/0277987 (herein dBalsamo) and Ballani et al, USPubN: 2013/0219068 (herein Ballani) and Brech et al, USPubN: 2012/0180055 (herein Brech), and further of Mehta et al, USPubN: 2019/0278663 (herein Mehta), Jain et al, USPubN: 2014/0006862 (herein Jain), Li et al, USPubN: 2015/0234617 (herein Li) and Illikkal et al, USPubN: 2017/0286252 (herein Illikkal)
	As per claims 2-7, Shah does not explicitly disclose (method of claim 1) further comprising:
	(i) generating the time estimate for an upgrade to said existing SDDC.
	(ii) generating the time estimate for a backup of said existing SDDC.
	(iii) generating the time estimate for a removal of an SDDC component from said existing
SDDC.
	(iv) generating the time estimate for a virus scan of said existing SDDC.
	(v) generating the time estimate for a new SDDC buildout.
	(vi) generating the time estimate for an addition of a new SDDC component to said existing
SDDC.
	Similar to filtering cluster and preparing a solution based on viable clusters in Shah (para 0032, 0054-0055, 0073), Jain discloses middlebox reliability equipped with datacenter analytics to manage cost and SLA (para 0044) for consolidating datacenter services, using error reports or
prior failure history (para 0099), where reliability of DC services (para 0041) is implemented via an interface for robustness checking and DC management decision such as to replace or upgrade (para 0085; replacement - para 0026,0037) on basis of error reports associated with functional performance of the components (failed devices .. quickly replaced - para 0044); e.g. to minimize downtime (short time to repair - para 0062) or to prune out components highly prone to failure or to remedy to failover (para 0057). Hence, effect of time or speed for repair associated with replacement, upgrade or failover adjust using history of DC errors is recognized.
	As for (ii) and (v), Kureha discloses configuration system to provide output related to management server for resources to be installed on a data center or the likes facilities (para 0066) with enlisting of resources to provision for data loss caused by failure or “down” components (para 0193; Fig. 28) as part of the complementation process to turn on/off virtual machines clusters in a given time zone (para 0207) as well as specifying a time estimate within the very operational state of the zone identified by the failure. Hence, recovering virtual machines cluster operation from a data loss with indication of time estimate to add and build out datacenter to address a DC failure issue is recognized.
	As for (v) and (vi), Brech also discloses enlisting of new resources to accommodate workload for a data center, the new resources in form of VM and CPU capacities associated with request to build a task (para 0027, new task - para 0039) for execution by a data center, including outputting a estimate time of execution (para 0035) for a new task (para 0034); hence estimiating a completion time along with adding execution elements {new SDDC component) to build up a DC job is recognized.
	As for (i),
	Brech also discloses extrapolating cost profile and altering use of VMs execution rate to upgrade the enery or operating cost of a data center (Fig. 2; para 0039); hence use of upgrade to the very DC components (VMs) to leverage over the cost of the DC to provide a improved time of execution of constituting components (para 0035) and alleviating energy cost to the DC is recognized.
	Mehta also discloses backup as per (ii) to support & failure at a destination data center (para 0392-0396) with resolution manager using information from machine learning as part of historical performance analytics which include estimate job time and failure history (estimated completion times - para 0312) of failed objects.
	As for (i) and (iii) or (vi),
	Upgrade to a existing DC component via replacing it with another DC component via effect of migration is shown in Li‘s virtual machine live migration, including determination of a estimate time to complete transfer of a VMDL from a source storate to a destination storage (para 0162, 0164, 0170) according to a migration process by effect of administering a data center (para 0043), the data center implemented as cloud storage (para 0005; cloud-baed data center - para 0025); hence replacing a destination DC logical environment with a source DC logical environment via effect of migrating (live VM) source DC components into a destination DC entails administering of upgrade (i) with removal of DC components - per (iii) - by way replacing them with a source DC components; via migration process specified with time of VMs transfer, the migration effecting adding a new DC component to a existing DC environment as per (vi).
	As per (iv), Illikkal discloses workload predictive modeling for datacenter via a framework having job scheduler, configuration manager and resource manager to support various layers of data center (para 0016; Fig. 1) organized as grouped or clustered resources, each layer having
software such as virus scan software (para 0017), where collected information from executed software includes monitored data (latencies, up/downtikme statitics, network bandwidth - para 0020) for use into a manager logic configured with capability to schedule workload, build model or predict behavior and resource allocation (para 0019) such as exploiting utilization capacity or various thresholds, the predictive effect in terms of possible throttiling activation of the resources, the information indicative of how long such throttling can be activated over a time period.
	Hence, predictive framework estimating 3 a throttling activation of available resources (CPU, NW I/O, bandwidth, memory, VMs, power modules etc.) can last using collected information from monitored data center operations such as DC software executing vims scan entails (vims scan) throttling estimate on how long VMs or CPU resources can be activated for (throttling effect of) a vims scan.
	Therefore, based on the intent by Shah’s framework to deploy, add VM or clusters thereof, to disconnect, release/remove them from a placement (para 0060) and speed to implement corrective action for DC robustness in Jain, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement predictive aspect in Shah’s job placement analytics and DC software configuration framework so that the analytics framework uses monitored mntime information, historical profile and persisted scenario of events in line with requirements of the particular type of DC function to configure or schedule (SDDC entities or logic) to formulate a predictive metric such as estimated completion time or possible duration of the to-be-implemented function; the metric on estimate time including
	(1) time needed for completing an upgrade to an existing SDDC as per Jain, Li and Brech ;
	(2) that for achieving a backup of an existing SDDC as per Jain’s failover, Kureha or Mehta;
	(3) that for removal of an SDDC component from an existing SDDC with replacement via migration as in Jain’s replacement and Li;
	(4) that for a virus scan of an existing SDDC as suggested in per the throttling approach by Illikkal;
	(5) that for a new SDDC build-out as in Brech or Kureha, and/or
	(6) for adding a new SDDC component to an existing SDDC as in Li or upgrade by Jain;
because
	preventive type metrics expressing potential estimate on cost or setback type requirement such as time duration - as in Jain downtime minimizing - or projected completion time for various SDDC software execution such as upgrade, backup, removal, virus scan, new build, new addition can serve as indicator for a scheduler or placement service to commit configuration of a requested task or backout of such configuration due to a determined amount of clear imbalance between the desirable benefits in exploting or allocating resources for a given task or associated workload and negatives over cost of the NW, physical and logical resources required for completing the task under analysis.
	As per claims 9 and 11, Shah does not explicitly disclose ( medium of Claim 8) wherein the information about the job performed on the existing SDDC further comprises:
	identifying any errors encountered during the job; and indicating any solutions for the errors encountered during the job;
	identifying any conflicts encountered during the job; and indicating any resolution for the conflicts encountered during the job.
	Shah discloses filtering out of clusters or VMs (filtering, pruning - para 0030-0031) that are deemed not elligible for retaining viable clusters (compatible cluster - para 0032) towared
a placement solution, where inventory information such as compatibility, affinity and utilization constraints, CPU capacity limits are verified (para 0050-0055) for implementation of a placement solution that is to match a placement problem (para 0073)
	Jain discloses a resolution interface (para 0094; Fig. 2-4) or interactive middlebox for reinforcing of services availability, SLA, downsizing costs to implement reliability of datacenter operation, using history of errors, patterns thereof (par 0028) and past error reports (para 0099) to consolidate reliability and robustness of datacenter components and devices performance; e.g. to root out likely failure percentage (para 0044) minimize downtime and expediting repair (para 0062, 0064), where corrective measure includes upgrade and replacement (para 0053-0054, 0079) as part of the measures or solutions determination to the identified problems or past errors.
	Based on the placement framework by Shah where any incompatibility or constraint-driven problem associated with analytics of inventory data is resolved with a placement solution (para 0032, 0054-0055, 0073), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement solution on basis of the analytics so that the logic consolidating placement for the job to-be-performed includes identification of information about any errors encountered during the job as set forth in Jain, deriving any solutions for the errors encountered during the job, the identifying including any conflicts encountered during the job; and indicating any resolution for the conflicts encountered during the job as suggested by Jain’s repair and replacement of DC components and NW devices via a resolution interface or reliability middlebox method; because
	earlier identification by the job placement framwork of errors and conflicts on basis of historical data or past reports as well as any relevant solutions therefor, would set forth a speedy activation of plan or expedite corrective actions with minimized delay effect on basis of re-
applying learning from past failures, which would minimize potential downtime, maintain availability of the DC services and consolidate Service Level Agreement.
	As per claims 10 and 12, Shah does not explicitly disclose ( medium of Claim 9) further comprising:
	updating the time estimate for the yet-to-be-performed job based on the errors and the solutions;
	updating the time estimate for the yet-to-be-performed job based on the conflicts and the resolution.
	Based on the continual update to the inventory (Shah: para 0045-0046) of functional or resources requirements, of input data metrics (para 0032) or hierarchy of input data or visualized structure associated with cluster scenario (para 0036-0045) for consideration by a placement - for a to-be-performed job, where metrics such as time duration or completion time would be obvious constraint to update when corrective action such as replacement or failover implementation is required as shown in Jain - it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to management of constraints and metrics inventory per Shah’s information analytics so that, for consolidating time metrics in associationg with a placement solution, responsive to a need to correct or upfix a datacenter downtime or errors to its service network - as per Jain, a pertinent placement update software would perform updating the time estimate for the yet-to-be-performed job based on the errors and the solutions, the update also applied to adjusting, updating the time estimate for the yet-to-be-performed job based on the conflicts and the resolution, where maintenance of a time estimate metric associated with completion time needed for an update, backup, recovery or replacement/addition (of a SDDC component) has been deemed obvious per the rationale of claims 2-4, and 7 (using the teaching of Brech, Mehta, Kureha and Li); because
	metrics indicative of completion time or duration estimate with which a action can complete a upgrade, a recovery or failover action, or a upfix to replace down devices or bring back DC hosted components, when properly and timely adjusted to meet the time constraints, network availability cost or resource extent due to problems or failure, can provide a improved and more accurate indication for consideration by a placement instance, especially (as request into the framework) when the job-to-be performed bears significant effect or implementation relevance to the type of DC components contextualized with the nature of the error or failure being reported and for which time metrics have to be commensurately re-adjusted in the history inventory, for usability purposes as endeavored by Shah’s update.
	As per claim 13, Shah discloses (medium of Claim 8) further comprising:
	generating the time estimate from the group consisting of: an upgrade to said existing SDDC, a backup of the existing SDDC, and a virus scan of the existing SDDC.
	( All of which having been addressed with obviousness of claims 2-3, and 5 from above)
	As per claim 14, Shah discloses non-transitory computer readable storage medium of Claim 8 further comprising:
	generating the time estimate from the group consisting of: a removal of an SDDC component from said existing SDDC, a new SDDC buildout, and an addition of a new SDDC component to the existing SDDC. 
	( All of which having been addressed in claims 4, 6-7 from above)
	As per claim 16, Shah discloses (system of Claim 15) wherein the information about the job performed on the existing SDDC further comprises one or more devices to:
	identify any errors encountered during the job; indicate any solutions for the errors encountered during the job; and update the time estimate for the yet-to-be-performed job based on the errors and the solutions.
	( All of which having been addressed in claims 9, 10 from above)
	As per claims 17-18, Shah discloses (system claim 15) wherein the information about the job performed on the existing SDDC further comprises one or more devices to:
	identify any conflicts encountered during the job; and indicate any resolution for the conflicts encountered during the job;
	update the time estimate for the yet-to-be-performed job based on the conflicts and the resolution. 
	( All of which having been addressed in claims 11,12 from above)
	As per claim 19, Shah discloses system of Claim 15 further comprising: one or more devices to: generate the time estimate from the group consisting of: an upgrade to said existing SDDC, a backup of the existing SDDC, and a virus scan of the existing SDDC. 
	(refer to rationale in claim 13).
	As per claim 20, Shah discloses system of Claim 15 further comprising: one or more devices to: generate the time estimate from the group consisting of: a removal of an SDDC component from said existing SDDC, a new SDDC buildout, and an addition of a new SDDC component to the existing SDDC. 
	(refer to rationale in claim 14)
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Shah does not teach or suggest “receiving, at a computing system, information about a job performed on an existing SDDC from at least one of a plurality of different existing reporting SDDC’s, the information comprising: a description of the existing SDDC; a description of the job performed on the existing SDDC; and a plurality of time stamps, each time stamp indicative of an operation performed on the existing SDDC in order to complete the job” as expressed in claim 1 along with  recital of “description of the existing SDDC; a description of the job performed on the existing SDDC; and a plurality of time stamps, each time stamp indicative of an operation performed” since Shah’s VM environment for testing a placement engine (Shah: para 0006-0008) is rather silent about the “receiving” and the “description, time stamps” as set forth above, nor does it refer to an “existing SDDC” (Applicant's Remarks pg. 10-11).
	First, the “existing SDDC” concept is not expressed in particular details to make it very different from one or more instances of execution context(s) by respective Data Center entities as cited in Shah.  Shah does not disclose information received for Data Center (DC) execution as information designated for non-existing entities, hence accusing Shah’s VM environment (for evaluating a placement) as not related to a “existing” SDDC appears largely unfounded, as no part in the cited DC software contexts in Shah makes explicit mention of a non-existing SDDC.
	Second, tbe description information on each SDDC, on the job to be performed as well as on the time-set needed for the job has been cited in the Office Action, and mere allegation that this ‘description’ has been not evidenced in Shah without further demonstration by facts is deemed a clear deficient case of rebut.
	Third, the feature about receiving information about a job for a SDDC as recited (in claim 1)  is not accompanied with sufficient constraining attributes or restrictive details so to preclude the receiving environment of Shah from operating with VM or even supporting a testing.
	Mere assertion that a cited reference is silent about a claim language without provision of analytics (pointing out any discrepancies between a language and a prior art mapping) to support the argument is deemed insufficient presentation of prima facie type of rebut
	Therefore, the allegation made against Shah for not teaching the “receiving” and the “description, time stamps” as set forth above, would be deemed non-persuasive to overcome the prosecution.
(B)	Applicants have submitted that (Applicant's Remarks pg. 12-13) by virtue of similarity, independent claims 1, 8, 15 are patentable over Shah, Kureha, Agarwal, Ballani, dBalsamo, Brech; while dependent claims 2-7, 9-14, 16-20 by virtue of dependency to claims 1, 8, 15 are equally in condition for allowance.
	The patentability state of claims 1, 8, 15 remains unresolved due to Applicant’s argument being non-persuasive as presented above; therefore, any allegation about allowability of the above claims is deemed largely premature or inconclusive.
	In all, the claims as submitted stand rejected as set forth in the latest Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 04, 2021